AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES D ISTRICT COURT
                                                                                              for the
                                                                                   D istrict of Oregon

          GREATER HELLS CANYON COUNCIL,                                                           )
                                                                                                  )
                                          V.                                                      )          Case No.: 2 :18-cv-00054-SU
                            KRIS STEIN , et al.                                                   )
                                                                                                  )

                                                                                  BILL OF COSTS
Judgment having been entered in the above entitled action on                                          07/10/2019                    against          Plaintiff
                                                                                                              Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            $
                                                                                                                                                                 --------
Fees for service of summons and subpoena . ..... ... ... ..... . ... ... ... ..... ... ... ... .... .

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case ... .. .                                                                       70.20

Fees and disbursements for printing ................................................... .

Fees for witnesses (i1emize on page two)                . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .... .                         0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case........... .. ... ..... . .. .. . . ... ..... .. .... ... ... .                                                                       762.00

Docket fees under 28 U.S.C. 1923 .............................................. . ..... .                                                                                       20.00

Costs as shown on Mandate of Court of Appeals .. ... ... .... .. .. .... ... ..... . ...... ... ... .

Compensation of court-appointed experts .............................................. .

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 .... .
Other costs (please itemize)         .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .... .

                                                                                                                                                  TOTAL                   852.20
                                                                                                                                                                 $_ _ _ _ _ _ __

SPEGAL N01r:: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                         Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
       [l]          Electronic service                                     D         First class mail, postage prepaid

       D            Other:
             s/ Attorney:              Sean E. Martin
                          Name of Attorney: S_ e_a _n _E_._M
                                                           _ a _rt_in_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
For:                                   Kris Stein and United States Forest Service                                                                      Date:        07/23/2019
                                                             Name ofClaiming Parry

                                                                                    Taxation of Costs
Costs are taxed in the amount of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ and included in the judgment.

                                                                                   B y: - - - - - - - - - - - -
                           Clerk of Court                                                                         Depmy Clerk                                           Date
                      Jeannine K. Manny
                      Certified Shorthand Reporter
                      3175 Canberra Drive                                                      Invoice
                      Walla Walla, WA 99362
                      (541) 969-7439                                                Number               21391
                      jeannine@mannyreporting.com
                                                                                    Date            4/11/2019
                     Bill To
                     Sean E. Martin
                     U.S. Attorney's Office
                     District of Oregon
                     1000 SW 3rd Ave., Ste. 600
                     Portland, OR, 97204


Case Number                                            Case Caption
United States District Court Case No. 2:18-cv-00054-S Great Hells Canyon Council v. Kris Stein, et al

Date         Description                                                        Hours/Pages      Rate       Total
             Transcript of Hearing before Judge Patricia Sullivan in
11-13-2018                                                                          78           $0.90      $70.20
             Pendleton, Oregon, consisting of 78 pages.




                                   I appreciate your business!




                                                                        Total                             $70.20

                                                                        Amount Paid                        $0.00


                                                                       Amount Due                        $70.20
BILLY J. WILLIAMS, OSB # 901366
United States Attorney
District of Oregon
SEAN E. MARTIN, OSB # 054338
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
sean.martin@usdoj.gov
Telephone: (503) 727-1010
      Attorneys for Defendants




                UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON




                                    Case No. 2:18-cv-00054-SU
GREATER HELLS CANYON
COUNCIL, an Oregon nonprofit
corporation,                        DECLARATION OF
                                    SEAN E. MARTIN
          Plaintiff,

     v.

KRIS STEIN, District Ranger for
the HCNRA, Wallowa-Whitman
National Forest, in her official
capacity, and UNITED STATES
FOREST SERVICE, an agency of
the United States Department of
Agriculture,

          Defendants.
I, Sean E. Martin, pursuant to 28 U.S.C. § 1746, declare under penalty of

perjury that the following is true and correct:

1.    I am an Assistant United States Attorney, and I serve as counsel of

record for Defendants in this action. I have personal knowledge of the facts

set forth below.

2.    The government incurred costs for formatting and preparing the initial

Administrative Record for the defense of the U.S. Forest Service’s challenged

Lower Imnaha Rangeland Analysis. See ECF 10-12. The government’s

invoice, attached to its cost bill, indicates it incurred costs of $ 762.00 for

formatting and preparing this record for judicial review.

3.    Defendants are not requesting any of the U.S Forest Service’s costs

with regard to the Supplemental Administrative Record, ECF 15.



Dated this 23rd day of July, 2019.



                                             /s/ Sean E. Martin
                                             SEAN E. MARTIN
                                                  Counsel for Defendants




Page 1-      Declaration of Sean E. Martin; Greater Hells Canyon Council
             v. Stein, et al., Case No. 2:18-cv-00054-SU
